Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/24/2022 regarding amendments overcoming the previous 103 rejection of claim 14 under modified Hubbard have been fully considered but they are not persuasive.

 Applicant argues modified Hubbard does not teach placing the condenser between the first laundry treatment device and the second laundry treatment device.
Examiner respectfully disagrees.  Regarding the modification of Hubbard by Park, Examiner had already noted that Hubbard already teaches the conjoined/merged (pre-branched) channel as being placed between the two laundry treatment devices (see Hubbard’s Figure 9, inlet duct 126, heater 130).  Examiner further notes that Hubbard’s outlet ducts 122 & 122a also merge in the space between the drums 112 & 135 at blower 131’s inlet.  Considering that Hubbard’s merged inlets/outlets from the drums 112 & 135 as occurring in the space between, Examiner considers further modifying the air ducts so as to be an air condensation/circulation arrangement (e.g. recirculate the air using a condenser to remove moisture, as opposed to simply drawing in fresh air and exhausting the moist air) in view of Park would likewise place this merged/conjoined duct between the two drums 112 & 135.  

 Applicant argues modified Hubbard does not teach the first switching valve and the second switching valve disposed at the air outlet end and the air inlet end of the drying air duct between the first laundry treatment device and the second laundry treatment device.
Examiner respectfully disagrees.  Examiner does not consider the argument commensurate with the claim scope. The claim language appears to assign the heater, condenser, and fan as being between the laundry treatment devices.  To advance prosecution, Examiner refers to the argument above in that Hubbard teaches the merged inlets/outlets between the drums 112 & 135, which already includes damper 70 at one (outlet) end of the merged air duct and would be expected to include a damper at the other (inlet) end of the merged air duct in view of Park.  

Applicant argues Lee discloses that the condenser 140 and the blowing fan 132 are disposed at the bottom of the dryer.
Examiner respectfully disagrees.  Examiner simply relied on Lee for teaching application of a filter upstream of the condenser where the air ducts lead out of the drum and dryer have merged.  Regarding the placement of the condenser and the fan, Examiner had mainly relied on Park for teaching the condenser and condensation/circulation channel.  Examiner had noted regarding the modification of Hubbard by Park that Hubbard already teaches the conjoined/merged channel as being placed between the two laundry treatment devices (refer to first argument above.  see Hubbard’s Figure 9, inlet duct 126, heater 130).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first/second laundry treatment device” in claim 14, “drying system in claim 14, “driving device” in claim 16, “drying assembly” in claim 16, “drying airflow circulation device” in claim 16, “switching device” in claim 17, and “engagement device” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “engagement device” in claim 23 under 112(f) interpretation to correspond with the following structure: a clutch (see Applicant’s specification, [0036]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the driving device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 had been amended to replace this term with “an electric motor”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 18, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 3555701) in view of Park et al. (US 20080053163, “Park”), Kim (US 20070119072), and Lee et al. (US 20060137206, “Lee”).
Hubbard teaches a laundry apparatus comprising the following of claim 14 except where underlined: 

For Claim 14: 
A laundry treatment apparatus, comprising: 
a first laundry treatment device comprising a drying drum (see Figures 8-9, drum 112), 
a second laundry treatment device located below the first laundry treatment device and comprising a washing drum (see Figures 8-9, drum 135); and 
a drying system, wherein the drying system comprises:
an electric motor configured to drive the drying drum and/or the washing drum to rotate (see Figures 8-9, motor 129.  motor 129, pulley and belt arrangements 128 & 145, clutches 128a & 145a.  Column 4, lines 58-75.  Column 5, lines 1-38); 
a drying assembly configured to generate a drying airflow and having a heater and a condenser (see Figures 8-9, heater 130); 
a fan driven by the electric motor (see Figures 8-9, blower 131); 
a drying air duct located between the first laundry treatment device and the second laundry treatment device and within which the heater and the condenser are disposed (see Figures 8-9, inlet duct 126.  refer to modification with Park below regarding condenser); 
a first air inlet duct and a first air outlet duct both of which communicate with the drying drum and with the drying air duct (see Figures 8-9, shroud 125.  refer to modification with Park below regarding the first air outlet duct); and 
a second air inlet duct and a second air outlet duct both of which communicate with the washing drum and with the drying air duct (see Figures 8-9, shroud 125a.  refer to modification with Park below regarding the second air outlet duct),
wherein the drying airflow can be simultaneously or separately delivered into the drying drum and the washing drum (see Figures 8-9, drums 112 & 135, motor 129, heater 130, blower 131.  Column 4, lines 58-75.  Column 5, lines 1-38);
wherein the first air inlet duct and the second air inlet duct communicate with an air outlet end of the drying air duct, and the first air outlet duct and the second air outlet duct communicate with an air inlet end of the drying air duct (see Figures 8-9, shrouds 125 & 125a.  refer to modification with Park below regarding the first and second air outlet ducts); and 
wherein a first switching valve and a second switching valve are disposed at the air outlet end and the air inlet end of the drying air duct, respectively, and the heater, the condenser and the fan are disposed in an intermediate portion of the drying air duct and are located between the first laundry treatment device and the second laundry treatment device, wherein the heater is disposed at a position adjacent to the first air inlet duct and the second air inlet duct, and wherein the condenser is disposed at a position adjacent to the first air outlet duct and the second air outlet duct (see Figures 8-9, damper 70, drums 112 & 135, heater 130); and 
wherein a filter screen is provided in the drying air duct on a side of the condenser that is remote from the heater.

Hubbard does not teach the drying system of claim 14, and more particularly the condenser and first/second air outlet ducts, or the fan placement.  Hubbard also appears to teach dryer drums, but not a washing drum.  Hubbard also does not teach the recited filter screen.      

Examiner however, considers condensation-type laundry treating machines which apply condensers to a circulation drying duct as well-known in the washing arts and refers to Park, who teaches using a condenser as part of an overall air condensation/circulation channel (see Park’s Figure 5, main introduction channel 44, auxiliary introduction channel 45, blowing fan 60, main discharge channel 80, auxiliary discharge channel 81, heater 90, dampers 280 & 281, condensation channel 290, condenser 291, condensation unit 292).  Modifying Hubbard would similarly involve Hubbard’s inlet duct 126  including converging inlets from each drum similar to how Park’s discharge channels 80 & 81 converge prior to a condenser, before to returning to the drums via branching (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  These applied converging inlets would read on the first air outlet duct and the second air outlet duct.    Examiner considers Park’s condenser 291 is interpreted “adjacent” to the two air outlet ducts (e.g. refer to ducts including dampers 281) and heater 90 is interpreted as “adjacent” the two air inlet ducts (e.g. refer to ducts including dampers 280).  If argument is directed to the heater and condenser being located between the laundry treatment devices, Examiner considers Hubbard already teaches the conjoined/merged channel as being placed between the two laundry treatment devices (see Hubbard’s Figure 9, inlet duct 126, heater 130).   
To clarify, Hubbard is drawing in fresh air rather than recirculating/condensing used air, so Hubbard already effectively teachings the branching return channels.  Examiner equates Hubbard’s shrouds 125 & 125a with Park’s introduction channels 44 & 45, and Hubbard’s damper 70 with Park’s pair of dampers 281.  One of ordinary skill in the art would understand that a circulation flowpath can be predictably established by applying inlet channels from Hubbard’s drums 112 & 135 (equivalent to Park’s discharge channels 80 & 81) to feed into Hubbard’s inlet duct 126, and controlling the flow using valve(s).  Examiner notes that while Park teaches a pair of dampers 281 to perform this function, substituting another of Hubbard’s damper 70 in their place would be an obvious variant similar to how Hubbard’s damper 70 already performs the equivalent of Parks’ pair of dampers 280.  The condenser can be applied to the “merged” channel/modified inlet duct 126.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to modify Hubbard’s inlet duct 126 to be a condensation/circulation channel including inlet channels which feed air from the drums 112 & 135 into inlet duct 126 and to apply a condenser to inlet duct 126 because said modification would yield a predictable variation thereof in view of Park.

Regarding the fan placement, Examiner however, considers it well-known to locate a fan/blower in the circulation duct and refers to Park (see Park’s Figure 5, main introduction channel 44, blowing fan 60, condensation channel 290.  Refer to “channel” formed by combination of condensation channel 290 and main introduction channel 44 before/after branching).  Applying a fan/blower to Hubbard’s inlet duct 126 upstream of the damper 70 and the branching would be either an obvious rearrangement of parts of Hubbard’s blower 131, or a predictable variation thereof (e.g. placement of a supplemental fan/blower) (see MPEP 2144.04, “Rearrangement of Parts”.  alternatively, see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to apply a fan/blower to Hubbard’s circulation duct because said modification is either 1) an obvious rearrangement of parts of blower 131 in view of Park, or alternatively, 2) a predictable variation of Hubbard in view of Park to apply a blower/fan to the condensation circulation duct.  

Regarding the heater being positioned between the condenser and the fan, while Park teaches placing the heater downstream the blowing fan, with both located downstream the condenser (see Park’s Figure 5, main introduction channel 44, auxiliary introduction channel 45, blowing fan 60, main discharge channel 80, auxiliary discharge channel 81, heater 90, dampers 280 & 281, condensation channel 290, condenser 291, condensation unit 292),  Examiner considers this to be an obvious rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”).  Shifting/switching the positions of the heater to be before the blowing does not appear to critically affect operation.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to place the heater between the condenser and the fan because said modification is an obvious rearrangement of parts.  


Regarding one of the first treatment device comprising a drying and the second laundry treatment device located below and comprising a washing drum, Examiner considers it well-known in the washing arts to combine washing machines with dryers and refers to Kim (see Kim’s Figure 4, tub 2, washing and drying combination drum 3, drying drum 5).  One of ordinary skill in the art would understand the benefit would be to grant washing functionality to one of the drums (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to make a lower one of the drums being a washing and drying combination drum because such configurations are well-known in the art in view of Kim and would predictably grant washing functionality to said drum.   

Regarding the filter screen, Lee however, teaches a composite washing system having an air/drying duct which includes a filter upstream of the condenser where the air ducts leading out of the drum and dryer have merged to remove foreign matter contained in the air (see Lee’s Figure 2, third air supply duct 123, filter 124, air condenser 140.  [0062]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to apply a filter upstream of the condenser where the air ducts from the drum and dryer have merged as taught by Lee so as to remove foreign matter from the air.  

Modified Hubbard teaches claim 14.
Modified Hubbard also teaches the following:

For Claim 18:
The laundry treatment apparatus according to claim 14, wherein the fan is capable of directing the drying airflow to circulate in each of the first air inlet duct and the first air outlet duct, the second air inlet duct and the second air outlet duct, and the drying air duct (refer to claim 14 rejection in view of Park.  See Hubbard’s Figures 8-9, heater 130.  see Park’s Figure 5, see Park’s Figure 5, main introduction channel 44, heater 90, condensation channel 290, condenser 291, condensation unit 292).  Both Hubbard and Park teach applying heaters to the “merged” channel.  Park further teaches applying a condenser thereto for a condensation circulation duct.

For Claim 20:
The laundry treatment apparatus according to claim 14, wherein the heater is configured to heat the drying airflow, and the condenser is configured to remove moisture from the drying airflow (refer to claim 14 rejection in view of Park.  See Hubbard’s Figures 8-9, heater 130.  see Park’s Figure 5, see Park’s Figure 5, main introduction channel 44, heater 90, condensation channel 290, condenser 291, condensation unit 292).  Both Hubbard and Park teach applying heaters to the “merged” channel.  Park further teaches applying a condenser thereto.

For Claim 21:
The laundry treatment apparatus according to claim 14, wherein the first switching valve is configured to selectively communicate the air inlet end of the drying air duct with the first air outlet duct or the second air outlet duct, and the second switching valve is configured to selectively communicate the air outlet end of the drying air duct with the first air inlet duct or the second air inlet duct (refer to claim 14 rejection regarding Park.  see Hubbard’s Figures 8-9, damper 70, shrouds 125 & 125a, inlet duct 126.  see Park’s Figure 5, main introduction channel 44, auxiliary introduction channel 45, blowing fan 60, main discharge channel 80, auxiliary discharge channel 81, heater 90, dampers 280 & 281, condensation channel 290, condenser 291, condensation unit 292).  Examiner considers Hubbard already teaches the first and second air inlet ducts via shrouds 125 & 125a, which branch from inlet duct 126 and are controlled by damper 70 which reads on the second switch valve.  Examiner considers modification with Park would teach the first and second air outlet ducts which feed into the merged circulation channel, with the feed being controlled by damper(s).  Using another damper 70 as taught by Hubbard in place of a pair of dampers 281 as taught by Park would read on the first switching valve.

For Claim 22: 
The laundry treatment apparatus according to claim 14, wherein the laundry treatment apparatus comprises a plurality of second laundry treatment devices, and the drying system is capable of simultaneously or separately delivering the drying airflow into the drying drum of the first laundry treatment device and the washing drum of each of the second laundry treatment devices (see Hubbard’s Figures 6-7, drums 60).  Examiner considers this to be an obvious duplication of parts (see MPEP 2144.04, “Duplication of Parts”), and notes that Hubbard already teaches using a pair of smaller drums 60 in the Figures 6-7 embodiment.  Extending the same to the Figures 8-9 embodiment would be an obvious extension thereof resulting in additional drums 135.

For Claim 23:
The laundry treatment apparatus according to claim 22, wherein the laundry treatment apparatus further comprises an engagement device, and the electric motor is connected to the drying drum and/or the washing drum of each of the second laundry treatment devices through the engagement device so as to selectively drive the drying drum and/or the washing drum of each of the second laundry treatment devices to rotate (see Hubbard’s Figures 8-9, motor 129, pulley and belt arrangements 128 & 145, clutches 128a & 145a).  

For Claim 24:
The laundry treatment apparatus according to claim 23, wherein the engagement device is a multi-position engagement device, and the driving device is further connected to the washing drum of each of the second laundry treatment devices through the multi-position engagement device so as to selectively drive the washing drums to rotate (refer to claim 22 rejection regarding duplication of parts.  see Hubbard’s Figures 8-9, motor 129, pulley and belt arrangements 128 & 145, clutches 128a & 145a).  Increasing the number of drums 135 and additional clutches/pulley and belt arrangements associated with the shaft of motor 129 constitutes an obvious duplication of parts (see MPEP 2144.04, “Duplication of Parts”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718